Allowance
	Claims 1 and 4-21 are allowable.
The specific limitations of “a spring seat located at a top of the stand; a roll spring mounted on the spring seat and including a metal tape wound in a shape of a roll, wherein an end of the roll spring is coupled with the slide bracket; and a station detachably coupled to the support to charge the battery, wherein the display moves downward as the roll spring is unwound when the display is pressed downward by a user, wherein the display moves upward as the roll spring is wound when the display is pressed upward by the user, wherein the roll spring further includes a constant spring having a constant elastic force when extended by a length equal to or greater than a predetermined length, and wherein an elastic force of the roll spring is greater than a sum of a weight of the display and a weight of the slide bracket” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of "a moving wheel located at a bottom of the support; a moving stopper selectably protruding from the bottom of the support for fixing the support on a surface of the floor; a push bar coupled to a bottom of the display and movable in the vertical direction based on a movement of the display; and a link structure for accommodating the moving stopper in the support when the push bar is located at a lowermost position and causing the moving stopper to protrude from the support when the push bar moves upward” in Claim 21 are not anticipated or made obvious by the prior art of record in the examiner's opinion. 
For example, Ditzik (US Patent 5,668,570) discloses a display device comprising: a display 2; a support 6 mountable on a floor and having a battery mounted therein (col. 4 ll. 2-4); 
Ha et al. (US Patent 7,611,103) discloses a slide bracket 95 coupled to a rear face of a display 30 and slidably coupled to a stand 40/80.  Ha further discloses wherein the stand includes: a roll spring 50 including a metal tape wound in a shape of a roll, wherein an end of the roll spring is coupled with the slide bracket 90; and a spring seat 80 located at a top of the stand, in which the roll spring is mounted, wherein the display 30 moves downward as the roll spring is unwound when the display is pressed downward by a user, and wherein the display 30 moves upward as the roll spring is wound when the display is pressed upward by the user.  However, Ha does not disclose a spring seat located at a top of the stand; a roll spring mounted on the spring seat and including a metal tape wound in a shape of a roll, wherein an end of the roll spring is coupled with the slide bracket; and a station detachably coupled to the support to charge the battery, wherein the display moves downward as the roll spring is unwound when the display is pressed downward by a user, wherein the display moves upward as the roll spring is wound when the display is pressed upward by the user, wherein the roll spring further includes a constant spring having a constant elastic force when extended by a length equal to or greater than a predetermined length, and wherein an elastic force of the roll spring is greater than a sum of a weight of the display and a weight of the slide bracket.  Ha also does not disclose a moving wheel located at a bottom of the support; a moving stopper selectably protruding from the bottom of the support for fixing the support on a surface of the floor; a push bar coupled to a bottom of the display and movable in the vertical direction based on a movement of the display; and a link structure for accommodating the moving stopper in the support when the push bar is located at a lowermost position and causing the moving stopper to protrude from the support when the push bar moves upward.
Oguchi et al. (US Patent 5,583,744) discloses a station 4 detachably coupled to a support 2 to charge a battery.  However, Oguchi also does not disclose the allowable limitations of Claim 1 and/or 21 as noted above. 

Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841